Citation Nr: 1420666	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-23 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent left inguinal hernia with mesh repair, from December 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans	


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to September 1958.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted a 30 percent evaluation for the Veteran's left inguinal hernia, effective June 4, 2008 to October 13, 2008; allowed a temporary total evaluation on the basis of the need for surgery requiring convalescence from October 14, 2008 to November 30, 2008; and, assigned a noncompensable evaluation for the left inguinal hernia, from December 1, 2008.

In a June 2009 rating decision, the RO increased the Veteran's left hernia disability evaluation to 10 percent disabling, from December 1, 2008.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2010; a hearing transcript is associated with the claims file.

In August 2012, the Acting Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In an October 2012 decision, the Board denied entitlement to an evaluation in excess of 30 percent for left inguinal hernia for the period June 4, 2008 through October 13, 2008; denied entitlement to an earlier effective date for the temporary total evaluation prior to October 14, 2008; and, denied entitlement to an extension of that temporary total evaluation beyond December 1, 2008.  The Board remanded the issue of entitlement to an increased evaluation for left hernia disability in excess of 10 percent from December 1, 2008, for further development.  This matter was remanded again in April 2013 and September 2013.  

In the Introduction of the September 2013 Remand, the Board noted that in July 2012 the Veteran raised a claim for special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.  To date, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The October 2013 VA examination report reflects a finding that no hernia was detected during the examination.  However, in November 2013 correspondence from the Veteran, it was reported that another hernia had been found during an examination at a VA facility earlier that month.  

It is noted that VA outpatient treatment records from the Columbia VA Medical Center (VAMC) are of record dated through July 24, 2013.  Thus, it appears that there are additional VA treatment records that must be associated with the record.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Moreover, in light of the detection of another hernia, VA's duty to obtain a new examination as to the current severity of the Veteran's left inguinal hernia is triggered.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Virtual VA/VBMS efolder updated treatment records from the Columbia VAMC for the period from July 25, 2013.  

2.  AFTER all outstanding records have been associated with the Virtual VA/VBMS efolder, schedule the Veteran for a VA examination to evaluate the current severity of his residuals of left inguinal hernia.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should indicate all symptomatology associated with the Veteran's residuals of his left inguinal hernia.  The examiner should address and/or consider the hernia reportedly detected on VA evaluation on November 8, 2013.  

The examiner should specifically state, to the best of his or her ability, whether each hernia is:

a)  Small, reducible, or without true hernia protrusion;

b)  Not operated, but remediable;

c)  Postoperative recurrent, readily reducible and well supported by truss or belt;

d)  Small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible; or, 

e)  Large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible when considered inoperable.

In the event the examiner answers either (a) or (b) to the above for either hernia, the examiner should specifically give a rationale for such conclusions, particularly in light of the October 2008 procedure which surgically repaired the left hernia.  

The examiner shall also identify the nerves affected by the left inguinal hernia and shall indicate the severity of any associated paralysis, neuritis, or neuralgia.

The examiner shall also report the nature and severity of any scars associated with left inguinal hernia, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left inguinal hernia.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  The AOJ shall review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If the benefit sought on appeal is not granted in full, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



